Citation Nr: 0907434	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly pension based on a need for 
regular aid and attendance or on housebound status.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to February 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to pension benefits, effective October 3, 2006, 
denied service connection for schizophrenia and denied 
special monthly pension (SMP).  The Veteran filed a timely 
appeal as to the denials of special monthly pension and 
service connection for schizophrenia.

In a July 2007 decision, the RO granted service connection 
for schizophrenia, with a total (100 percent) disability 
rating, effective from October 3, 2006.  As that claim has 
been granted in full, the only issue remaining on appeal is 
listed on the title page.  

In November 2007, the RO denied entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or on account of being housebound.  The record 
does not show that the Veteran submitted a notice of 
disagreement with this decision.


FINDINGS OF FACT

The Veteran has been in receipt of compensation at the 100 
percent rate during the entire period he was eligible to 
receive pension benefits.


CONCLUSION OF LAW

The criteria for special monthly pension based on either the 
need for aid and attendance or by reason of being housebound 
have not been met.  38 U.S.C.A. §§ 1521, 5107(b) (West 2002); 
38 C.F.R. § 3.700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided the Veteran VCAA-required notice regarding the 
SMP claim, in correspondence sent in October 2006.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
and identified his duties in obtaining information and 
evidence to substantiate his claim.  The Veteran was apprised 
of the criteria for assigning disability ratings and for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, as discussed below, the Veteran is precluded 
from receiving special monthly pension as a matter of law.  
VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  


Special Monthly Pension

A Veteran entitled to receive non-service-connected pension 
may receive pension at a higher, special monthly rate if he 
needs regular aid and attendance of another individual to 
conduct routine activities necessary for daily life.  38 
U.S.C.A. § 1521(d).  A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.  38 C.F.R. § 3.351(b)(c)(2008).

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of 
prosthetic or orthopedic appliances without aid; inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a) (2008).

A Veteran receiving non-service- connected pension may 
receive SMP at the housebound rate if he has a disability 
rated as permanent and total (but not including total rating 
based upon unemployability under 38 C.F.R. § 4.17) and (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, or (2) by reason of disability 
or disabilities, is permanently housebound but does not 
qualify for SMP at the "aid and attendance" rate. 38 
U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

Service connection is in effect for paranoid schizophrenia, 
rated as 100 percent disabling.  This award was made 
effective the same date as the earlier award of pension 
benefits.  

The maximum annual rate of special monthly pension based on 
need for aid and attendance without dependents is $18,654.  
United States Department of Veteran's Affairs VA Compensation 
and Pension Payment Rates, Dec. 1, 2007; 
http://www.vba.va.gov/bln/21/Rates.  The rate for housebound 
benefits is $13,664.  Id.  These rates are reduced by the 
amount of the Veteran's family income.  38 U.S.C.A. 
§ 1521(d)(2), (e) (West 2002).  Payments of any kind from any 
source are considered income.  38 C.F.R. § 3.271 (2008).  The 
rate of compensation for a disability rated 100 percent is 
$2,527 when the Veteran has no dependents.  United States 
Department of Veteran's Affairs VA Compensation and Pension 
Payment Rates, Dec. 1, 2007; 
http://www.vba.va.gov/bln/21/Rates.  In other words the 
payment of compensation at the 100 percent rate would reduce 
the amount of any pension benefit to zero.

In any event, not more than one award of pension or 
compensation may be made concurrently to any person based on 
their service.  38 C.F.R. § 3.700 (2008).  The Veteran's 
receipt of compensation therefore, precludes the payment 
pension benefits.  Hence the claim for special monthly 
pension must be denied as a matter of law.

The veteran's claim for special monthly pension was developed 
prior to the grant of service connection, and the RO did not 
discuss the legal impediments to the grant of special monthly 
pension.  The veteran is not prejudiced by this failure 
because there is no argument or evidence that could alter the 
fact that the receipt of compensation precludes the payment 
of pension.


ORDER

SMP based on a need for regular aid and attendance or on 
housebound status is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


